Title: To Thomas Jefferson from Peter Jones, 25 November 1807
From: Jones, Peter
To: Jefferson, Thomas


                        
                            November 25th. 1807.
                        
                        To Thomas Jefferson President of the United States the Respectfull Petition of the undersigned Citizens of
                            Vincennes and its Vicinity in the Indiana Territory.
                        Your Petitioners beg leave to Represent that a vacancy upon the Bench of the Supreme Court of the Territory
                            having been occasioned by the Death of the Honl. Thomas T. Davis they feel extremely anxious that it Should be filled by a
                            Person who is not only qualified in point of Talents and Integrity but by one whose knowlege of the local Laws and customs
                            of the Territory and the Manners of the People will enable him to give more Satisfaction in the discharge of his duties
                            than a Stranger could Possibly do
                        A Man who unites in his Character all the qualifications above mentioned is to be found in the Person of
                            Benjamin Parke Esquire the Deligate from this Territory to Congress, Mr. Parke has resided in the Territory from its first
                            formation and has So conducted himself as to obtain an eminent degree the Confidence of the People and the Territorial
                            Goverment, The first is manifested in his repeated Exertions as Agent and Deligate to Congress and the latter by the
                            appointment of Attorney General which he has held for several years to the entire Satisfaction as we believe of the
                            Goverment and the Citizens. We consider him therefore better qualified for the appointment of a Judge of the General Court
                            than any other Person in the Territory and we beg leave most Respectfully To request that it may be confered upon him
                        We also take the liberty to recommend that Waller Taylor Esquire may be appointed the Presiding Judge and Mr.
                            Parke Third Judge in his room—
                        And your Petitioners will in duty bound for ever pray
                        
                            Peter Jones
                            
                            
                                and 20 other signatures
                            
                        
                    